STAKELY, Justice.
Only one contention is advanced to this court as a basis for reversing the Court of Appeals and that is that the court erred in permitting a special prosecuting attorney to enter the case after the jury had been selected and after the testimony of two witnesses had been taken.
In affirming the judgment of the Court of Appeals we need only consider what this court said through Mr. Justice Bouldin in Handley v. State, 214 Ala. 172, 106 So. 692, 69S, as follows:
“The appearance of special counsel after the jury was organized and the trial entered upon did not, as matter of right, entitle the defendant to have the case withdrawn and continued. If there was any personal relation between Mr. Beddow and any juror which put defendant at disadvantage in the matter of challenges, it is not made to appear; hence it is not shown that there was abuse of discretion in denying the motion for continuance.”
There was no showing in this case of any disadvantage accruing to the defendant by reason of the appearance of the special prosecutor in this case. Hence there was no abuse of discretion in denying the motion for a mistrial and discharge of the jury.
The judgment of the Court of Appeals is affirmed.
Affirmed.
All the Justices concur.